Citation Nr: 1642299	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  06-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability characterized as degenerative disc disease.  


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in August 2012, and has now been returned to the Board for further adjudication.  Prior to this, the claim had been previously remanded in April 2009 and November 2010.

Additionally, the Board further notes that the Veteran testified before Veterans Law Judge (VLJ), Mark Halsey in October 2007.  However, as the Veteran was informed in a January 2016 letter, that VLJ is no longer employed at the Board.  The Veteran was given the opportunity to request another Board hearing, but did not choose to do so.  Accordingly, the undersigned VLJ will proceed to adjudicate the claim on the merits.  A transcript of the October 2007 hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's lumbar spine disability is not related to his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability characterized as degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the duty to notify, here, the Board notes that prior to initial adjudication, a June 2004 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and all relevant post-service treatment records have been collected.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant medical records.

Additionally, according to McLendon v. Nicholson, when required to adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Here, a review of the record reveals that a VA examination report was completed in November 2008 and a Veterans Health Administration (VHA) medical expert opinion was requested by the Board in May 2016.  The May 2016 VHA expert opinion was requested because the rationale provided by the November 2008 VA examiner was not, taken alone, adequate to adjudicate the Veteran's claim as the record contained a contradictory February 2009 etiology opinion from a private physician, Dr. R. H.  Although the November 2008 VA examination included a detailed history from the Veteran describing the onset of back pain in service and the subsequent back issues he had since he first noticed his back pain, the examiner indicated that the basis for his etiology opinion was the lack of medical evidence.  Accordingly, since a contradictory etiology opinion was later submitted, the VHA addressed both the November 2008 and February 2009 etiology opinions after a review of all the evidence, and provided additional context and rationale for the  conclusions of the November 2008 VA examiner.  Moreover, the November 2008 VA examination report included a complete review of the claims file, a description of the Veteran's pertinent medical history, and conclusions and observations relevant to the Veteran's lumbar spine disability.  Accordingly, the Board finds that collectively, the November 2008 and May 2016 VHA expert opinion are adequate for adjudicatory purposes.

Moreover, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, this case was last remanded by the Board in August 2012; prior to this the Veteran's claim was remanded for additional development in April 2009 and November 2010.  The April 2009 remand decision directed the AOJ to provide the Veteran with a release authorization for collection of private treatment records from Dr. S. P.; this development action was completed, and as discussed above all identified private treatment records were collected.  The November 2010 and August 2012 Board decision directed the AOJ to contact Dr. R.H., the author of the February 2009 etiology opinion discussed above, to procure additional rationale for his opinion, and to clarify whether the Veteran desired an additional Board hearing.  The Veteran clarified that he did not desire any additional hearings in June 2013, and a review of the record reveals that the AOJ was informed that Dr. R.H. was deceased in October 2012.  Finally, the August 2012 Board remand decision requested provide appropriate remedial notices to the Veteran's correct representative.  As a review of the claims file reveals that the AOJ correctly identified the Veteran's representative as SCDVA, no remedial notice action was undertaken because no such action was necessary.  Given the foregoing, because the AOJ has either completed or exhausted all efforts to complete the remand directives discussed above, the Board finds that the AOJ has substantially complied with the all of three of the Board remand decisions relevant to this appeal.

Additionally, as noted above the Veteran had a Board hearing before the undersigned Veterans Law Judge in October 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the October 2007 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

The Board begins its summation of the relevant evidence with an overview of the Veteran's lay statements.  The Veteran testified at his October 2007 Board hearing that he had no issues with his back prior to service.  However, during the Veteran's tour of duty in the Republic of Vietnam, the Veteran stated that he felt discomfort and pain in his back after lifting a box of ammunition.  Since then, the Veteran indicated that he had had back problems, which had worsened over the course of time.  Although a review of the Veteran's personnel records reveals that he primarily served as a personnel clerk in service, the Veteran indicated that he had several other roles during service, and that he served at a fire support base, as a radio technician, as well as squad and platoon leader.  The Veteran did not mention his back issues until he got back to the United States, and self-medicated with ibuprofen.  After service, the Veteran indicates that he did not regularly see a doctor because he could not afford to do so, and he often avoided getting medical treatment in general due to his financial situation.  The Veteran attended college and treated his back pain with Doan's pills and ibuprofen.  During this time he worked at a drug store and a pharmacist there gave him additional medication that helped with his pain.  The Veteran did not have a regular physician until the late 1990s.  At this time the Veteran reported that he was diagnosed with degenerative disc disease.  As to the nature of the Veteran's condition since service, the Veteran noted that his back pain was not constant and that he did have times where his back was not hurting him as much, but that his back pain never "just went away."

Prior to his hearing testimony, the Veteran had submitted a June 2005 lay statement regarding his back condition.  In this lay statement the Veteran explained that he was a well-conditioned athlete before service, and that the sit ups that he used to do in basic training now have been classified as unsafe due to the improper tension it places on a person's back.  H also reported not being asked to lifting objects in service, and suggests he may not have lifted these objects properly.  He reiterated that his financial situation prevented him from seeing a physician regularly, and that he did not report his back pain in service because at that time he thought that he might need to stay in the military.  He reported that after military service he worked a management job that had light duty, and that his back further worsened in 2004.  At that time he found out that there was a tumor in his back, but was told that removal of his tumor would not relieve his degenerative disc disease.

A review of the Veteran's service treatment records reveals that he was only treated for his back issues in service on one occasion, in October 1971.  At that time he was treated for "back trouble" and was ultimately diagnosed with a "muscle contusion."  There is no further documentation of treatment for back pain in the Veteran's service treatment records, although the Veteran did seek treatment for a variety of other medical issues, including headaches, sinusitis, eye trouble, being hit in the groin with a softball, and dermatological issues among other issues.  The Veteran did not report, and the examiner did not note any low back issues on the Veteran's April 1972 separation physical.

The Veteran was diagnosed with back pain and sciatica in February 2000.  A November 2002 private treatment record authored by Dr. R. H. indicates that the Veteran's back pain was "going again" for the past month and that the pain originated in the lumbar region, with no sciatic radiation.  Prior to this, March 2001 to October 2001 treatment records did not list the Veteran's low back pain as an active problem; active problems noted throughout this time period included gout, obesity, hypertension, and allergic rhinitis.  Complaints of lower back pain in October 2003 are documented, as well as musculoskeletal strain of the neck, shoulder, left wrist and low back following an automobile rear-ending accident in November 2003.  At this time the Veteran reported burning pain in his calves, which was noted to possibly be radicular in nature.  A March 2004 magnetic resonance imaging (MRI) report indicates that the Veteran had sciatica and spondylosis of the lumbar spine worse at the L4 and L5/S1 region.  It also revealed a mass that was possibly a neurofibroma.  Some of the Veteran's pain was attributed to this neurofibroma.  The MRI scan was scheduled after the Veteran reported acute back pain upon picking up an object three to four weeks prior.  A July 2004 treatment record diagnosed the Veteran with degenerative disc disease and a neurofibroma mass.  He was advised to lose weight, and was scheduled for follow up MRI scans to monitor the size of the neurofibroma.  An August 2008 treatment record by Dr. S.P. notes that the Veteran's neurofibroma was asymptomatic, and that the Veteran had some non-specific low back pain and hip problems.  A July 2009 treatment record notes that the Veteran had significant pain on his right lower back that was not caused by the neurofibroma.  The physician observed that the Veteran had degenerative disc disease and stenosis, and hip issues that may be contributing to his pain.  VA treatment records indicate that the Veteran had chronic low back pain and that he was being followed by a private physician for treatment of his condition.

Finally, as discussed above, there are three relevant etiology opinions of record.  The first etiology opinion is contained in a November 2008 VA examination report.  At this examination the Veteran reported onset of low back pain in Vietnam which was self-treated, and that he first sought medical attention three years earlier.  The Veteran reported pain and numbness all day every day going down the right lateral leg, and that he was using a cane without relief, and taking pain medications with relief.  The examiner noted radiographic evidence of degenerative disc disease at the L4-5, and L5-S1.  The examiner observed that there was only a single entry in the Veteran's service treatment records for back trauma, and that the first mention of lower back pain in the Veteran's service treatment records are from the early 2000s, although pain for the "past several year" is noted in a March 2004 treatment record.  The examiner indicated that in the absence of additional medical evidence to the contrary that "there is no relationship between the Veteran's first visit for acute back trauma in 1971 and his persistent low back pain from the early 2000s, approximately 30 years after active duty service.

A February 2009 letter from the Veteran's primary care physician, Dr., R. H. indicates that the Veteran who had been under his case since 1996 "suffers from spinal disc disease with chronic pain in the low back and leg," that according to the Veteran's spinal surgeon, spinal surgery would not benefit the Veteran, and that the Veteran's pain and disability have continued to progress. Dr. R. H. then goes on to discuss the Veteran's severe arthritis of the hips, which have caused him to be physically unable to do his job. Dr. R. H., then states that "Mr. Carter's back problems started in Vietnam after lifting a box of ammunition," and that "as a result of this, he has had progressive disability."  Dr. R. H. does not specify whether this conclusion is based on a review of the Veteran's claims file or service treatment records, or if he has considered any alternative etiologies.

Due to the presence of these two conflicting etiology opinions in the record, the Board requested an expert opinion from a VHA neurosurgeon and such an opinion was provided in July 2016.  This examiner was asked to consider both of the etiology opinions discussed above, as well as the Veteran's claims file.  On that basis the examiner was asked to provide an etiology opinion with supporting rationale.  The July 2016 VHA examiner discussed the Veteran's service treatment records, his post-service treatment records, and the two previous etiology opinions.  This examiner provided a negative etiology opinion, and agreed with the conclusions of the November 2008 VA examiner.  In doing so, he cited a medical study that indicates that exposure to back injury is not associated with increased disc degeneration; the examiner had elsewhere noted that the Veteran was fifty years of age in 2000, when his low back complaints were first documented.  The study cited by the examiner specifically studied pairs of discordant twins, one of whom reported exposure to one or more back injuries related to sports, leisure, work activities, or sudden onset of back pain associated with exceptional physical activity, while the other twin did not recall any such injuries or events.  The average mean period between first reported injury and MRI scan was 18.6 years.  The examiner stated that the results of the study strongly supported the opinion of the VA examiner, and he concluded that the private opinion of Dr. H. was without medical merit.

Applying the elements of service connection to the facts as summarized above, the Board finds that although the Veteran does have a current diagnosis of degenerative disc disease and the Veteran has submitted competent and credible testimony as to the onset of acute back pain after lifting a box of ammunition in service and other physical demands of active duty service, as well as recurrent episodes of back pain thereafter, the Board finds that given the November 2008 and July 2016 VHA etiology opinions there is insufficient evidence of medical nexus to relate any in-service or post-service back complaints to the Veteran's current diagnosis of degenerative disc disease.  In doing so, the Board acknowledges the February 2009 opinion submitted by Dr. R. H. but finds that it is of lesser probative weight than the November 2008 and July 2016 etiology opinions because it does not state whether Dr. R. H. reviewed the Veteran's claims file or specify what other records formed the basis for Dr. R.H.'s conclusions, and it was not supported by any rationale.  In contrast, the conclusions of the November 2008 VA examiner were based on a review of the Veteran's service treatment records and the lack of low back pain medical documentation until the 2000s.  Moreover, this examiner did discuss the history of back pain reported by the Veteran.  Additionally, the July 2016 VHA neurosurgeon opinion agreed with the November 2008 VA examiner and provided additional rationale that directly addressed the Veteran's lay statements of record, and included a discussion of relevant medical studies in support of his conclusion.  On this basis, the Board finds that the November 2008 and July 2016 etiology opinions collectively represent the most probative evidence of record with regard to medical nexus.  Because these examiners concluded it is less likely as not that the Veteran's back pain in service is etiologically related to his lumbar spine degenerative disc disease diagnosed in 2004, the Board finds that the preponderance of the evidence is against a finding of medical nexus, as stated above.  Accordingly, an award of service connection for a low back disability to include degenerative disc disease is not warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


ORDER

Entitlement to service connection for a low back disability characterized as degenerative disc disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


